t c summary opinion united_states tax_court ming zeng petitioner v commissioner of internal revenue respondent docket no 18492-08s filed date ming zeng pro_se nancy p klingshirn for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax we must decide whether petitioner is entitled to a deduction claimed on schedule c profit or loss from business for meals and entertainment_expenses of dollar_figure whether petitioner is entitled to a schedule c deduction for travel_expenses of dollar_figure and whether petitioner is entitled to a schedule c deduction for car and truck expenses of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in ohio petitioner is a trained oncologist and cancer researcher in petitioner began a consulting business that he named zymenn inc the objectives of his consulting business were to transfer retired medical equipment from the united_states to china and to train medical personnel from china on his timely filed form_1040 u s individual_income_tax_return petitioner reported wage income of dollar_figure included with petitioner’s form_1040 was a schedule c wherein he reported a net_loss of dollar_figure from zymenn inc petitioner reported zero gross_receipts and zero gross_income from zymenn inc during zymenn inc was not profitable because petitioner was not able to transfer any medical equipment to china on account of a change in government regulations petitioner testified that government regulations in china changed in and when this happened he could not make any money the dollar_figure net_loss was computed entirely from petitioner’s schedule c claimed expenses petitioner claimed the following schedule c expenses related to zymenn inc expense amount advertising dollar_figure car and truck big_number commissions and fees -0- contract labor -0- insurance interest mortgage -0- other -0- legal and professional services office expense rent or lease vehicles machinery and equipment -0- other business property -0- repairs and maintenance supplies taxes and licenses travel big_number deductible meals and entertainment utilities other expense sec_860 business use of home big_number total big_number on date respondent issued to petitioner a notice_of_deficiency denying some but not all of petitioner’s schedule c deductions related to zymenn inc respondent disallowed petitioner’s claimed deductions for meals and entertainment of dollar_figure travel of dollar_figure and car and truck of dollar_figure these deductions were disallowed for lack of substantiation and or failure to establish a business benefit or purpose during petitioner made seven trips to china some of the trips were for both business and personal purposes but three of the trips to china were pure business trips the purpose of the three trips was to talk with the staff at a hospital in china to determine how petitioner could help the hospital during these three trips to china petitioner made contact with and talked with medical professionals in an internal medicine department a cancer institute and an oncology department the business trips were taken in january april and date airfare receipts for the three business trips indicate that the costs of the airfare were dollar_figure dollar_figure and dollar_figure respectively receipts for the april and date trips indicate issue dates during the receipt for the date trip indicates that it was issued on date discussion a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 generally an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 sec_274 imposes heightened substantiation requirements for any claimed deduction under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home and for listed_property see sec_274 listed_property includes passenger automobiles sec_280f under the heightened substantiation requirements a taxpayer must substantiate his expenses by either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date generally corroborative evidence must be direct evidence such as a statement in writing or the oral testimony of witnesses involved in the event in relation to which a deduction is claimed or documentary_evidence such as described in sec_1_274-5t temporary income_tax regs supra sec_1_274-5t temporary income_tax regs fed reg date in proving the business_purpose of an expenditure the corroborative evidence may be circumstantial id traveling expenses including meals and entertainment under the heightened substantiation requirements for traveling expenses including meals_and_lodging while away from home a taxpayer must prove the following elements i the amount of each separate expenditure for traveling away from home ii the dates of departure and return for each trip away from home spent on business iii the destinations or locality of travel described by name of city or town or other similar designation and iv the business reason for travel or nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date on his federal_income_tax return petitioner claimed dollar_figure of deductible meals and entertainment_expenses see sec_274 petitioner neither testified about nor proffered any substantiation or other documentary_evidence establishing the claimed dollar_figure of meals and entertainment_expenses respondent’s determination to disallow the dollar_figure of meals and entertainment_expenses is sustained as to the dollar_figure of traveling expenses petitioner testified that although he made seven trips to china during he claimed a deduction only for the three trips which were pure business trips moreover the only traveling expenses claimed were expenditures_for the airfare purchased for the three trips petitioner provided copies of receipts boarding passes and his passport to substantiate the expense and dates of travel to and from china petitioner’s receipts indicate that airfare for two of the three so-called pure business trips was purchased during however the airfare for the date trip was purchased in sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income because petitioner used the cash_method_of_accounting for his consulting business and purchased the airfare for the date trip during that expense is not properly deductible for the year at issue with respect to the april and date trips to china petitioner credibly testified that the trips were necessary for him to establish a working relationship with hospitals and medical personnel in china for his consulting business we find that petitioner has demonstrated a business_purpose for the april and date trips to china and that he has established the cost of the airfare the dates of the travel and the location to which he traveled therefore we hold that petitioner is entitled to deduct the traveling expenses of dollar_figure and dollar_figure for the april and date trips respectively car and truck expenses under the heightened substantiation requirements for car and truck expenses a taxpayer must prove the following elements i a the amount of each separate expenditure i b the amount of each business investment use ie mileage for automobiles and the total use for the taxable_period ii the date of the expenditure or use with respect to the automobile and iii the business or investment purpose for an expenditure or use with respect to the automobile sec_1_274-5t temporary income_tax regs fed reg date on his federal_income_tax return petitioner claimed car and truck expenses of dollar_figure to substantiate his business_expenses for_the_use_of his vehicle petitioner prepared and proffered a mileage summary which indicates that he claimed to have driven big_number miles for business during petitioner testified that he prepared the mileage summary only after having received correspondence from the internal_revenue_service and that he prepared it from memory and some of it was from--well my calendars and my memory furthermore petitioner has not established the dates of use2 or the business_purpose for each use of his automobile thus petitioner failed to establish eligibility for a deduction for car and truck expenses consequently we sustain respondent’s determination to disallow petitioner’s claimed car and truck expenses in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule 2petitioner’s mileage summary provides a total of the business mileage for each month during but does not otherwise indicate the date of use of petitioner’s automobile or the business_purpose for each use during the months represented in the mileage summary
